Citation Nr: 0614772	
Decision Date: 05/19/06    Archive Date: 05/31/06

DOCKET NO.  04-35 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a cardiovascular 
disability.


ATTORNEY FOR THE BOARD

Paul L. Sorisio, Associate Counsel


INTRODUCTION

The veteran had active service from December 1967 until 
December 1970.    

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a March 2004 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Pittsburgh, 
Pennsylvania.


FINDING OF FACT

A cardiovascular disability was not demonstrated in service, 
nor for many years thereafter, and there is no competent 
medical evidence linking a cardiovascular disability to 
service.


CONCLUSION OF LAW

A cardiovascular disability was not incurred in, or 
aggravated by, active service, nor may it be presumed to have 
been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006).

Further, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

VA satisfied its duty to notify by means of a January 2004 
letter from the RO to the appellant.  The letter informed him 
of what evidence was required to substantiate the claim and 
of his and VA's respective duties for obtaining evidence.  
The veteran was also asked to submit evidence and/or 
information in his possession to VA.  As the VCAA letter was 
issued prior to the March 2004 initial adjudication of the 
claim, its timing is consistent with the holding in 
Pelegrini.  While the law pertaining to disability rating and 
effective date were not provided in that communication or in 
any other correspondence, this omission is not prejudicial to 
the veteran.  Indeed, because service connection is denied in 
the instant decision, VA's failure to provide such notice 
does not prejudice the veteran here.

Duty to assist

With regard to the duty to assist, the record contains the 
veteran's service medical records and post-service private 
and VA medical records, to include reports of a VA 
examination.  The Board has carefully reviewed the veteran's 
statements in support of his claim and concludes that he has 
not identified further evidence not already of record.  The 
Board has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claims.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  In this 
regard, the Board notes that a Social Security Administration 
disability determination is of record with only a list of the 
documents considered in that determination.  However, the 
claims file contains a copy of the earliest referenced 
medical records, dated from 1985.  A remand to obtain further 
listed medical reports, not already of record, would serve no 
useful purpose.  A remand is inappropriate where there is no 
possibility of any benefit flowing to the veteran.  Soyini v. 
Derwinski, 1 Vet. App. 540 (1991).  Further, although a 1985 
private medical record noted the veteran reported a medical 
history of a possible myocardial infarction four to five 
years earlier, there is no indication the veteran sought 
treatment prior to 1985 in this regard so as to establish the 
existence of contemporaneous medical records.  Moreover, as 
discussed below, in the absence of demonstration of abnormal 
cardiovascular findings in service, the initial demonstration 
of cardiovascular disability a decade after service is too 
remote to be reasonably related to service.  Hence, there is 
no benefit to be obtained by a remand in this regard.  
Soyini.



Legal criteria and analysis

Presumptive service connection

Where a veteran served 90 days or more during a period of war 
and cardiovascular disease becomes manifest to a degree of 10 
percent or more within one year from date of termination of 
such service, such disease shall be presumed to have been 
incurred in or aggravated by service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2005).

At the outset, the Board has considered whether presumptive 
service connection for a chronic disease is warranted in the 
instant case.  Under 38 C.F.R. § 3.309(a), cardiovascular 
disease is regarded as a chronic disease.  However, in order 
for the presumption to operate, such disease must become 
manifest or aggravated to a degree of 10 percent or more 
within 1 year from the date of separation from service.  See 
38 C.F.R. § 3.307(a)(3).  As the evidence of record fails to 
establish any clinical manifestations of a cardiovascular 
disease within the applicable time period, the criteria for 
presumptive service connection on the basis of a chronic 
disease have not been satisfied.  
 
Service connection- in general

Having ruled out presumptive service connection in the 
present case, the Board will now address the issue of direct 
service connection on a nonpresumptive basis.  According to 
the law, service connection is warranted if it is shown that 
a veteran has a disability resulting from an injury incurred 
or a disease contracted in the line of duty, or for 
aggravation of a preexisting injury or disease in active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2005).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

The Board notes that the veteran's service medical records 
are negative for complaints or findings of a cardiovascular 
disability.  The Board notes an in-service finding of 
dyspnea.  However, even with this respiratory finding, no 
abnormal cardiac findings are demonstrated by the service 
medical records.  The veteran's clinical entrance examination 
reported his blood pressure as being 110/70.  Indeed, in 
February 1968 the service medical records report no evidence 
of cardiomegaly, thrills, or a murmur.  In another February 
1968 note, the heart was reported as being unremarkable and 
previous electrocardiogram results were within normal limits.  
The clinical exit examination found the veteran's heart to be 
normal, did not note any cardiovascular problems, and 
reported his blood pressure as 100/66.  A chest X-ray study 
was normal.  

The first post-service report of heart trouble is in a July 
1985 private outpatient report, which noted that the veteran 
has arrhythmia of his heart.  Later that month, in an 
Arterial Consultation Report, the veteran reported that about 
four to five years earlier, he had a possible myocardial 
infarction.  No contemporaneous treatment was reported.  
Reports of VA examination in April 1992 and October 1994 note 
that the veteran had a history of a myocardial infarction in 
1985 with symptoms of coronary artery disease.  The physical 
examination found no heart murmur was present and the heart 
beat with a regular rhythm.  Status post myocardial 
infarction was diagnosed.

As indicated in 1985, the veteran had arrhythmia of his heart 
and reported having a possible myocardial infarction.  Based 
on this, the Board concedes that the veteran currently has a 
cardiovascular disability.  Even so, for the following 
reasons, the Board finds service connection is not warranted.  

While the veteran's service medical records indicate that the 
veteran complained of difficulty catching his breath, in 
February of 1968, and complained of becoming hot and 
lightheaded, the treating physician noted an impression of 
anxiety.  The service medical records are void of any 
complaints of, or treatment for, a cardiovascular abnormality 
at any time throughout the veteran's military service 
extending until December 1970.  

Moreover, it is significant to point out that the evidence of 
record establishes that no medical findings regarding a 
cardiovascular disability were made until October 1985, with 
a self-reported myocardial infarction about 4 or 5 years 
earlier.  Either way, there are no symptoms or diagnosis of a 
cardiovascular disability until many years after the 
veteran's discharge from active military service.  The Board 
notes that the lapse of time between service separation and 
the earliest documentation of current disability is a factor 
for consideration in deciding a service connection claim.  
See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  
Therefore, in the absence of demonstration of continuity of 
symptomatology, the Board finds that the initial 
demonstration of a cardiovascular disability many years after 
the veteran's discharge from service, to be too remote from 
service to be reasonably related to it.  Further, there 
exists no competent clinical opinion relating the veteran's 
current cardiovascular disability to service.  Based on the 
foregoing, the Board concludes that the preponderance of the 
evidence is against a grant of service connection on a direct 
basis.

The veteran himself has expressed a belief that his 
cardiovascular disability is causally related to active 
service.  However, the Board notes that the veteran has not 
been shown to possess the requisite training or credentials 
needed to render a competent opinion as to medical causation.  
As such, his lay opinion does not constitute competent 
medical evidence and lacks probative value.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

In conclusion, the evidence fails to demonstrate that a 
cardiovascular disability was incurred during active service.  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).  


ORDER

Service connection for a cardiovascular disability is denied.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


